 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY A. SMOLEN (CABN 293328)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6779
 7        FAX: (415) 436-7234
          molly.smolen@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) CASE NO.: 20-CR-0026 RS
14                                                    )
             Plaintiff,                               ) [PROPOSED] ORDER
15                                                    ) DETAINING DEFENDANT PRIOR TO TRIAL
        v.                                            )
16                                                    )
     JOSE CALIX,                                      )
17     a/k/a DAVID MEDINA-GUERRERO,                   )
                                                      )
18           Defendant.                               )

19           On January 23, 2020, an Indictment was filed in the Northern District of California charging the
20 defendant, Jose Calix, a/k/a David Medina-Guerrero, with one count of violating Title 21 United States

21 Code, Section 841(a)(1) and (b)(1)(C) – Distribution of Cocaine Base, stemming from an incident

22 occurring on or about January 7, 2020. Defendant made his initial appearance and was arraigned on his

23 Indictment in the Northern District of California on January 28, 2020, and the Court held a detention

24 hearing on February 5, 2020.

25           At the detention hearing, the defendant was present and represented by Assistant Federal Public
26 Defender Jerome Matthews. A United States Pretrial Services Agency Officer was also present at the
27 hearing. Pretrial Services submitted a report that recommended detention on the grounds of risk of non-

28 appearance and danger to the community. The government moved for detention, and the defendant

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     20-CR-0026 RS
 1 opposed. The parties submitted proffers and arguments.

 2          Upon consideration of the court file and the parties’ proffers at the detention hearing, the Court

 3 finds by a preponderance of the evidence that no combination of conditions will reasonably assure the

 4 defendant’s appearance as required and by clear and convincing evidence that no condition or

 5 combination of conditions will reasonably assure the safety of the community. Accordingly, the Court

 6 orders the defendant detained pending trial.

 7          This Order supplements the Court’s findings at the detention hearing and serves as written

 8 findings of fact and statement of reasons as required by Title 18, United States Code, Section 3142(i).

 9          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining

10 whether pretrial detention is warranted. In coming to its decision, the Court has considered those

11 factors, paraphrased below:

12          (1) the nature and seriousness of the offense charged;

13          (2) the weight of the evidence against the person;

14          (3) the history and characteristics of the person including, among other considerations, ties to

15          the community, employment, past conduct and criminal history, and record of court appearances;

16          and,

17          (4) the nature and seriousness of the danger to any person or the community that would be posed

18          by the person’s release.

19 See 18 U.S.C. § 3142(g).

20          After considering all of the facts and proffers presented at the hearing, including the information

21 contained in the Pretrial Services report, the Court finds, by a preponderance of the evidence, that no

22 condition or combination of conditions will reasonably assure the defendant’s appearance as required

23 and, by clear and convincing evidence, that no condition or combination of conditions will reasonably

24 assure the safety of the community, including because of: including because of: (1) the nature and

25 circumstances of the offense charged; (2) the defendant’s lack of ties to the community and his ties to

26 Honduras; (3) the defendant’s lack of a stable residence; and (4) the lack of appropriate sureties.
27 However, should appropriate sureties be located, the Court will reconsider potential placement in a

28 halfway house or at a residential drug treatment facility.

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     20-CR-0026 RS
 1         Accordingly, pursuant to 18 U.S.C. § 3142, IT IS HEREBY ORDERED THAT:

 2         (1)    Defendant is committed to the custody of the Attorney General for confinement in a

 3                corrections facility separate, to the extent practicable, from persons awaiting or serving

 4                sentences or being held in custody pending appeal;

 5         (2)    Defendant be afforded reasonable opportunity for private consultation with his counsel;

 6                and,

 7         (3)    on order of a court of the United States or on request of an attorney for the government,

 8                the person in charge of the corrections facility in which Defendant is confined shall

 9                deliver Defendant to an authorized Deputy United States Marshal for the purpose of any

10                appearance in connection with a court proceeding.

11         This Order is without prejudice to reconsideration at a later date if circumstances change.

12

13 IT IS SO ORDERED.

14

15                  5 2020
           February ___,                                        _______________________________
                                                                HON. JOSEPH C. SPERO
16                                                              Chief United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER DETAINING DEFENDANT PRIOR TO TRIAL
     20-CR-0026 RS
